Citation Nr: 0420109	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to May 20th, 1998 for 
the grant of service connection for Post-Traumatic Stress 
Disorder (PTSD) due to personal assault.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to November 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in August 2002, and a 
substantive appeal was received in September 2002.  The 
veteran testified at a Board hearing at the RO in February 
2004.  


REMAND

The veteran in this case is appealing the effective date 
assigned for a grant of service connection for PTSD.  The 
appeal is from the July 2001 rating decision which granted 
that benefit.  The Board's first task is to determine whether 
the veteran was afforded proper notice under of the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA) and 
implementing regulations.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

The Board notes here that the effective date issue on appeal 
is a "down stream" issue from that of entitlement to 
service connection.  VA's General Counsel has held that VA is 
not required to furnish VCAA notice with regard to such 
"down stream" issues if VCAA notice has already been given 
with regard to the original claim which resulted in the 
rating decision granting service connection.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  However, in the present case it does 
not appear that the veteran was given VCAA notice in 
connection with her original service connection claim.  
Judicial decisions have consistently held that VA claimants 
are entitled to VCAA notice and that speculation as to the 
usefulness of such notice in a particular case should not be 
engaged in since it cannot be know whether proper VCAA notice 
will result in additional evidence or information which might 
impact the claim.  Therefore, although the Board regrets 
additional delay in this matter, it appears that it may not 
proceed with appellate review at this time.  

The Board also notes that at a February 2004 Board hearing, 
the veteran appeared to testify that she had submitted a 
written revocation of the alleged January 1998 withdrawal of 
her appeal from a February 1992 decision.  In view of the 
need to return the case to the RO for proper VCAA notice, the 
Board believes it would be helpful to request that the 
veteran identify which communication she is contending was a 
revocation of any withdrawal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran an 
appropriate letter to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate her claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should also be asked to 
specifically identify which written 
communication she contends was sent to 
the RO as a revocation of any withdrawal 
of her appeal from the February 1992 
decision.  

3.  After completion of the above, the RO 
should determine if a supplemental 
statement of the case is necessary.  If 
so, the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



